        Case 3:16-cv-00555-MMD-WGC Document 262 Filed 10/08/20 Page 1 of 4




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA

 7 GREGORY WEST ENTSMINGER,                              Case No.: 3:16-cv-00555-MMD-WGC

 8          Plaintiff,                                                  ORDER

 9 v.                                                              Re: ECF No. 257

10 ROMEO ARANAS, et al.,

11          Defendants.

12

13         Before the court is Plaintiff’s Motion to Extend Time to Serve Defendants Jennifer Link

14 and Alisha Fanyo (ECF No. 257, re ECF Nos. 217 & 258).

15         The matter of deadlines for service on these two defendants was the subject of

16 rather extensive discussions at this court’s motions hearing on September 30, 2020, as reported in

17 the court’s minutes at ECF No. 256. As to Defendant Link, the court noted that Chief District

18 Judge Du had already ruled that Plaintiff had thirty days from July 6, 2020, to effect service on

19 Link (ECF No. 217). The court stated that because Link was not served in that time period, “she

20 (Link) should probably be considered dismissed from the action” (ECF No. 256 at 2). The

21 undersigned stated that because of the ruling entered by Judge Du as to Defendant Link, he

22 (Magistrate Judge William Cobb) would not have authority to extend the service deadline as to

23 Defendant Link.
            Case 3:16-cv-00555-MMD-WGC Document 262 Filed 10/08/20 Page 2 of 4




 1             As to Defendant Fanyo, the court observed that no Rule 4(m) “Notice of Intent to Dismiss”

 2 had been previously entered for this Defendant but surmised that Plaintiff should anticipate such

 3 an order being entered imminently. 1

 4             However, further anticipating that Plaintiff might undertake another attempt at extending

 5 the time period within which Plaintiff has to serve Link (and likely Fanyo as well), the court

 6 directed the Office of the Attorney General (OAG) to undertake efforts - as the OAG previously

 7 volunteered to do - to attempt to obtain more current addresses for Defendants Link and Fanyo.

 8 The OAG was further directed to file a notice within seven days regarding the efforts taken to

 9 obtain their last known addresses. (ECF No. 233; ECF No. 256 at 3.)

10             The OAG has subsequently filed a Notice of Under Seal Submission of Last Known

11 Addresses for Defendants Link and Fanyo (ECF No. 260).              As the court had also directed, the

12 OAG also explained its more robust attempts to ascertain current addresses for these Defendants

13 in Defendants’ “Notice Regarding Efforts to Locate Addresses for Defendants Link & Fanyo

14 (Pursuant to ECF No. 256)” (ECF No. 261).

15             By using a “person search service and a public records database,” the OAG was apparently

16 able to secure what it was represented as being Fanyo’s “current address.” (Id. at 2.)

17             As to Defendant Link, the OAG stated that using the same search methods which were

18 successful for Defendant Fanyo were apparently unproductive for Defendant Link.               The OAG

19 stated the possible addresses generated by this approach were unconnected to her previous address

20 filed under seal and that none of these possible addresses were associated with “an area where

21 Defendant Link is believed to live” and that Defendant Link was believed to “still live within the

22
     1
         A Rule 4(m) notice was indeed entered as to Defendant Fanyo on September 30, 2020. (ECF No. 255.)
23
                                                        2
         Case 3:16-cv-00555-MMD-WGC Document 262 Filed 10/08/20 Page 3 of 4




 1 greater area of the address previously filed under seal (id.).            The OAG states it thereupon

 2 undertook a “property record search of several counties within the area where she is believed to

 3 live,” which the OAG stated “yielded a record showing a residence owned by a Jennifer Link.”

 4 Additional OAG research showed the residence was “owner occupied,” suggesting that this indeed

 5 may be a more current address for Defendant Link. Liink’s updated address was filed under seal

 6 (ECF Nos. 259, 260). 2

 7          And as further anticipated, Plaintiff has indeed filed another motion to extend time to effect

 8 service on Defendants Link and Fanyo (ECF No. 257), which motion has been referred to the

 9 undersigned to address. (ECF No. 258.) In light of the OAG apparently securing more current

10 addresses for Defendants Link and Fanyo, which addresses have been filed under seal with the

11 court (ECF No. 260), Plaintiff’s Motion to Extend Time to Serve Defendants Jennifer Link and

12 Alisha Fanyo” (ECF No. 257) is GRANTED. Plaintiff shall be granted an additional thirty (30)

13 days within which to effect service as to these Defendants.

14          IT IS FURTHER ORDERED that the Clerk shall issue summonses for Jennifer Link

15 and Alisha Fanyo and send the same to the U.S. Marshal with the addresses provided under seal

16 (ECF No. 260). The Clerk shall also send two (2) copies of the Second Amended Complaint

17 (ECF No. 18), two (2) copies of the court’s Screening Order (ECF No. 21), and two (2) copies of

18

19   2
     The court had not previously been informed by the OAG that it was aware of “an area where Defendant
   Link is believed to live.” If the OAG had additional information about Link’s “residential area”, this should
20 have been disclosed during Plaintiff’s numerous prior attempts to secure a more current address for Link.
   The OAG should have undertaken this more aggressive search for Link’s current address after the Link
21 summons was returned ”unexecuted” by the U.S. Marshal (ECF No. 193), which would have likely avoided
   litigation of Plaintiff’s motion to have the US Marshal investigate current addresses for these Defendants
22 (ECF No. 226, 235 & 247) and thereafter Plaintiff’s motion to unseal the addresses of these Defendants
   (ECF Nos. 233, 244, 245, 251 & 256), as well as various motions to extend time to effect service (e.g.,
   ECF Nos. 256, 257, 258 & this order).
23
                                                         3
        Case 3:16-cv-00555-MMD-WGC Document 262 Filed 10/08/20 Page 4 of 4




 1 this order to the U.S. Marshal for service on the Defendants. The Clerk shall also send to Plaintiff

 2 two (2) USM-285 forms. Plaintiff shall have until Friday, October 23, 2020, to complete the

 3 USM-285 service forms and return them to the U.S. Marshal, 400 South Virginia Street, Room

 4 201, Reno, Nevada 89501.

 5         Plaintiff is advised, however, that if the US Marshal is unsuccessful in serving either

 6 Defendant Link or Fanyo at the addresses provided by the OAG, then no further extensions will

 7 be granted as to the unserved Defendant(s).

 8         IT IS SO ORDERED.

 9         Dated: October 8, 2020.

10                                                  _________________________________
                                                    WILLIAM G. COBB
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
